Exhibit 10.1

 

EXECUTION VERSION

 

October 12, 2020

 

Replay Acquisition Corp.

767 Fifth Avenue, 46th Floor

New York, New York 10153

 

Finance of America Companies Inc.

767 Fifth Avenue, 46th Floor

New York, New York 10153

 

Finance of America Equity Capital LLC

909 Lake Carolyn Parkway, Suite 1550

Irving, Texas 75039

 

Re:          Sponsor Agreement

 

Ladies and Gentlemen:

 

This letter (this “Sponsor Agreement”) is being delivered to you in accordance
with that certain Transaction Agreement, dated as of the date hereof, by and
among Replay Acquisition Corp., a Cayman Islands exempted company (“Purchaser”),
Finance of America Companies Inc., a Delaware corporation and wholly owned
Subsidiary of Purchaser (“New Pubco”), Finance of America Equity Capital LLC, a
Delaware limited liability company (the “Company”), and the other parties
thereto (the “Transaction Agreement”), and hereby amends and restates in its
entirety that certain letter, dated April 3, 2019, from Replay Sponsor, LLC, a
Delaware limited liability company (the “Sponsor”), and each of the other
undersigned persons (each, an “Insider” and, together with the Sponsor, the
“Sponsor Persons”) to Purchaser (the “Prior Letter Agreement”). Certain
capitalized terms used herein are defined in Paragraph 11. Capitalized terms
used but not defined herein shall have the respective meanings given to them in
the Transaction Agreement.

 

The Sponsor Persons are currently, and as of the Closing will be, the record
owners of all of the outstanding Founder Shares and outstanding Private
Placement Warrants, with each such Sponsor Person’s ownership (and anticipated
changes in ownership as a result of the Warrant Exchange) detailed on Schedule A
hereto. As described further in Paragraph 25, Schedule A will be updated from
time to time to reflect Sponsor Person ownership changes following the date
hereof.

 

In order to induce Purchaser, New Pubco and the Company to enter into the
Transaction Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Sponsor Person hereby
agrees, severally and not jointly, with Purchaser, New Pubco and the Company as
follows:

 

1.            Voting Obligations. During the Interim Period, each Sponsor
Person, in its capacity as a holder of Covered Shares, agrees irrevocably and
unconditionally that, at the Special Meeting, at any other meeting of the
shareholders of Purchaser or, following the Purchaser Merger, New Pubco (whether
annual or special and whether or not an adjourned or postponed meeting, however
called and including any adjournment or postponement thereof), in connection
with any written consent of shareholders of Purchaser or, following the
Purchaser Merger, New Pubco and in connection with any similar vote or consent
of the holders of Private Placement Warrants in their capacities as such, such
Sponsor Person shall, and shall cause any other holder of record of any of such
Sponsor Person’s Covered Shares to:

 



 

 

 

(a)            when such meeting is held, appear at such meeting or otherwise
cause the Sponsor Person’s Covered Shares to be counted as present thereat for
the purpose of establishing a quorum;

 

(b)            vote (or duly and promptly execute and deliver an action by
written consent), or cause to be voted at such meeting (or cause such consent to
be duly and promptly executed and delivered with respect to), all of such
Sponsor Person’s Covered Shares owned as of the record date for determining
holders entitled to vote at such meeting (or the record date for determining
holders entitled to provide consent) in favor of each Proposal and any other
matters reasonably necessary for consummation of the Transactions (including the
Warrant Exchange, to the extent it is put to a vote or a request for written
consent); and

 

(c)            vote (or duly and promptly execute and deliver an action by
written consent), or cause to be voted at such meeting (or cause such consent to
be duly and promptly executed and delivered with respect to), all of such
Sponsor Person’s Covered Shares against any Business Combination Proposal (as
defined below) and any other action that would reasonably be expected to impede,
interfere with or materially delay or postpone the consummation of, or otherwise
adversely affect, any of the Transactions or result in a material breach of any
representation, warranty, covenant or other obligation or agreement of any
Purchaser-Side Party under the Transaction Agreement or result in a material
breach of any representation, warranty, covenant or other obligation or
agreement of such Sponsor Person under this Sponsor Agreement.

 

The obligations of the Sponsor Persons in this Paragraph 1 shall apply whether
or not the board of directors of Purchaser (or, following the Purchaser Merger,
New Pubco) or other governing body or any committee, subcommittee or subgroup
thereof recommends any of the Proposals and whether or not such board or other
governing body, committee, subcommittee or subgroup thereof changes, withdraws,
withholds, qualifies or modifies, or publicly proposes to change, withdraw,
withhold, qualify or modify, the Purchaser Board Recommendation.

 

2.            Exclusivity. During the Interim Period, each Sponsor Person shall
not take, nor shall it permit any of its Affiliates or any of its or their
respective Representatives to take, whether directly or indirectly, any action
to (i) solicit, initiate, continue or engage in discussions or negotiations
with, or enter into any agreement with, or encourage, respond to, provide
information to or commence due diligence with respect to, any Person (other than
the Company, its equityholders or any of their controlled Affiliates or
Representatives), concerning, relating to or which is intended or could
reasonably be likely to give rise to or result in, any offer, inquiry, proposal
or indication of interest, written or oral, relating to any Business Combination
(a “Business Combination Proposal”), or (ii) approve, endorse or recommend, or
make any public statement approving, endorsing or recommending, any Business
Combination Proposal, in the case of each of clauses (i) and (ii), other than a
Business Combination Proposal with the Company, its equityholders or their
respective controlled Affiliates. Each Sponsor Person shall, and shall cause its
Affiliates and its and their respective Representatives to, immediately cease
any and all existing discussions or negotiations with any Person conducted prior
to the date hereof with respect to, or which are reasonably likely to give rise
to or result in, a Business Combination Proposal other than with the Company,
its equityholders or their respective controlled Affiliates.

 



2 

 

 

3.            Waiver of Certain Rights. Each Sponsor Person, on behalf of itself
and its Affiliates, hereby irrevocably and unconditionally agrees:

 

(a)            not to (i) demand that Purchaser redeem its Covered Shares in
connection with the Transactions or (ii) otherwise participate in any such
redemption by tendering or submitting any of its Covered Shares for redemption;

 

(b)            not to commence or participate in, and to take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against Purchaser, New Pubco, the Company, any
Affiliate or designee of a Sponsor Person acting in its capacity as director,
officer or manager or in any similar capacity or any of their respective
successors and assigns relating to the negotiation, execution or delivery of
this Sponsor Agreement, the Transaction Agreement or the consummation of the
Transactions; and

 

(c)            (i) to waive any rights for working capital loans made by or on
its behalf to Purchaser or any of its Affiliates to be converted into warrants
exercisable for Purchaser Shares, New Pubco Shares or other securities of
Purchaser, New Pubco or any of their Affiliates or their successors and assigns
and (ii) that no such loans shall be converted into such warrants or any such
other securities.

 

4.            Reasonable Best Efforts; Regulatory Undertakings.

 

(a)            During the Interim Period, each Sponsor Person (i) shall, and
shall cause its Affiliates to, use reasonable best efforts to take, or cause to
be taken, all actions to do, or cause to be done, all things reasonably
necessary, proper or advisable to consummate the Transactions on the terms and
subject to the conditions set forth in the Transaction Agreement and (ii) shall
not, and shall cause its Affiliates not to, take any action that would
reasonably be expected to prevent or materially delay the satisfaction of any of
the conditions to the Transactions set forth in Article IX of the Transaction
Agreement.

 

(b)            Without limiting the generality of subsection (a) above, each
Sponsor Person shall provide, or cause to be provided, all agreements,
documents, instruments, affidavits, statements or information that may be
required or requested by any Governmental Entity relating to (i) such Sponsor
Person and its Affiliates (including any of its, or its Affiliates’, directors,
officers, employees, partners, members or shareholders), (ii) all Persons who
are deemed or may be deemed to “control” such Sponsor Person and its
Subsidiaries within the meaning of applicable Mortgage Laws and (iii) such
Sponsor Person’s and its Affiliates’ structure, ownership, businesses,
operations, regulatory and legal compliance, assets, liabilities, financing,
financial condition or results of operations, or any of its or their directors,
officers, employees, partners, members or shareholders.

 



3 

 

 

5.            Warrant Exchange.

 

(a)            Immediately prior to the Redomestication, each Sponsor Person
that holds Private Placement Warrants as of the date hereof shall exchange the
Private Placement Warrants held by it for Purchaser Shares in the manner
described in this Paragraph 5 (as to all Private Placement Warrants that are so
exchanged, the “Warrant Exchange”).

 

(b)            Purchaser hereby represents and warrants that all of the Private
Placement Warrants are held in book-entry form and that the transfer books for
the Private Placement Warrants are maintained by Continental Stock Transfer &
Trust Company (the “Warrant Agent”). During the Interim Period, Purchaser and
New Pubco shall not, and shall cause the Warrant Agent not to, allow the
Transfer of any Private Placement Warrants or allow any of the Private Placement
Warrants to be represented by a certificate or other instrument. Further, no
Sponsor Person shall request the Transfer of any Private Placement Warrant or
request for any of the Private Placement Warrants to be represented by a
certificate or other instrument.

 

(c)            Immediately prior to the Redomestication, Purchaser shall
exchange all of the Private Placement Warrants for an aggregate of 775,000
validly issued, fully paid and non-assessable Purchaser Shares, in each case, as
allocated on Schedule A. Purchaser shall effect the Warrant Exchange by issuing
the applicable number of Purchaser Shares to each applicable Sponsor Person in
accordance with Schedule A. Following the Warrant Exchange, the Private
Placement Warrants shall be void and of no further effect, and no Private
Placement Warrants shall be outstanding.

 

(d)            Purchaser and each applicable Sponsor Person agrees to cooperate
with each other and their respective officers, employees, attorneys, accountants
and other agents, and, generally, do such other reasonable acts and things in
good faith as may be necessary to effectuate the intents and purposes of the
Warrant Exchange, subject to the terms and conditions hereof and compliance with
applicable Law, including taking reasonable action to facilitate the filing of
any document or the taking of reasonable action to assist the other parties
hereto in complying with the terms hereof.

 

6.            Transfer Restrictions.

 

(a)            Interim Period. During the Interim Period, except as expressly
contemplated by the Warrant Exchange, each Sponsor Person shall not, and shall
cause any other holder of record of any of such Sponsor Person’s Covered Shares
not to, Transfer any of such Sponsor Person’s Covered Shares.

 



4 

 

 

(b)            Post-Closing: Covered Shares. During the one-year period
immediately following the Closing Date (the “Lock-Up Period”), each Sponsor
Person shall not, and shall cause any other holder of record of any of such
Sponsor Person’s Covered Shares (other than Excluded Shares) not to, Transfer
any of such Sponsor Person’s Covered Shares (other than Excluded Shares).
Notwithstanding the immediately preceding sentence, post-Closing Transfers of
Covered Shares (other than Excluded Shares) that are held by any Sponsor Person
or any of its Permitted Transferees (as defined below) that have entered into a
written agreement contemplated by the proviso in this subsection (b) are
permitted (i) to New Pubco’s officers or directors, any Affiliates or family
members of any of New Pubco’s officers or directors, any members of the Sponsor
or any Affiliates of the Sponsor; (ii) in the case of an individual, by gift to
a member of the individual’s immediate family, or to a trust, the beneficiary of
which is a member of the individual’s immediate family or an Affiliate of such
person, or to a charitable organization; (iii) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual; (iv) in
the case of an individual, pursuant to a qualified domestic relations order;
(v) by virtue of the Laws of the State of Delaware or the Sponsor’s limited
liability company agreement, as amended from time to time, upon dissolution of
the Sponsor; or (vi) in the event of New Pubco’s completion of a liquidation,
merger, amalgamation, share exchange, reorganization or other similar
transaction which results in the holders of all of the shares of New Pubco
Class A Common Stock and New Pubco Class B Common Stock having the right to
exchange their shares for cash, securities or other property subsequent to the
completion of Purchaser’s initial Business Combination (including the entry into
an agreement in connection with such liquidation, merger, amalgamation, share
exchange, reorganization or other similar transaction); provided, however, that
each transferee contemplated by clauses (i) through (v) (each, a “Permitted
Transferee”) must enter into a written agreement with New Pubco agreeing to be
bound by the restrictions in this Sponsor Agreement.

 

(c)            Post-Closing: Excluded Shares. During the 180-day period
immediately following the Closing Date, each Sponsor Person shall not, and shall
cause any other holder of record of any of such Sponsor Person’s Excluded Shares
(other than Excluded Shares purchased (i) pursuant to a PIPE Agreement or
(ii) on the open market after the date hereof) not to, Transfer any of such
Sponsor Person’s Excluded Shares (other than Excluded Shares purchased
(i) pursuant to a PIPE Agreement or (ii) on the open market after the date
hereof). Notwithstanding the immediately preceding sentence, post-Closing
Transfers of Excluded Shares (other than Excluded Shares purchased (i) pursuant
to a PIPE Agreement or (ii) on the open market after the date hereof) that are
held by any Sponsor Person or any of its Permitted Transferees that have entered
into a written agreement contemplated by the proviso in this subsection (c) are
permitted to its Permitted Transferees; provided, however, that each Permitted
Transferee must enter into a written agreement with New Pubco agreeing to be
bound by the restrictions in this Sponsor Agreement. For the avoidance of doubt,
the Excluded Shares purchased (1) pursuant to a PIPE Agreement or (2) on the
open market after the date hereof shall not be subject to the provisions of this
Section 6(c).

 

(d)            Any Transfer in violation of the provisions of this Paragraph 6
shall be null and void ab initio and of no force or effect.

 

7.            Vesting Provisions Applicable to Founder Shares.

 

(a)            General. Each Sponsor Person agrees that, as of immediately prior
to the Purchaser Merger, all of the Founder Shares held by such Sponsor Person
shall be unvested and, from and after the Purchaser Merger, shall be subject to
the vesting and forfeiture provisions set forth in this Paragraph 7. For the
avoidance of doubt, the Purchaser Shares received in the Warrant Exchange shall
be vested immediately upon the Warrant Exchange and shall not be subject to the
provisions of this Section 7.

 



5 

 

 

(b)            Special Transfer Restrictions for Unvested Founder Shares. Each
Sponsor Person shall not, and shall cause any other holder of record of any of
such Sponsor Person’s unvested Founder Shares not to, Transfer any of such
Sponsor Person’s unvested Founder Shares prior to the time such unvested Founder
Shares become vested pursuant to subsection (d) below, except to the extent
permitted by the second sentence of Paragraph 6(b). Each Sponsor Person
understands that the Transfer restrictions in the immediately preceding sentence
are in addition to, and not in lieu of, those imposed under the first sentence
of Paragraph 6(b).

 

(c)            Vesting of Founder Shares Upon Purchaser Merger. 40% of the
unvested Founder Shares Beneficially Owned by each Sponsor Person (or Affiliate
thereof) as of immediately prior to the Purchaser Merger shall vest upon the
Purchaser Merger.

 

(d)            Performance Vesting of Founder Shares.

 

(i)            If, at any time during the six (6) years following the Closing,
the VWAP of New Pubco Class A Common Stock is greater than or equal to $12.50
for any twenty (20) Trading Days within a period of thirty (30) consecutive
Trading Days (the date when the foregoing is first satisfied, the “First Earnout
Achievement Date”), 35% of the unvested Founder Shares Beneficially Owned by
each Sponsor Person (or Affiliate thereof) as of immediately prior to the
Purchaser Merger shall vest. If the First Earnout Achievement Date or a New
Pubco Sale has not occurred after the Closing and prior to the date that is six
(6) years following the Closing Date, the Founder Shares that were eligible to
vest pursuant to this clause (i) shall not vest and shall be forfeited as
provided in subsection (e) below.

 

(ii)            If, at any time during the six (6) years following the Closing,
the VWAP of New Pubco Class A Common Stock is greater than or equal to $15.00
for any twenty (20) Trading Days within a period of thirty (30) consecutive
Trading Days (the date when the foregoing is first satisfied, the “Second
Earnout Achievement Date”), 25% of the unvested Founder Shares Beneficially
Owned by each Sponsor Person (or Affiliate thereof) as of immediately prior to
the Purchaser Merger shall vest. If the Second Earnout Achievement Date or a New
Pubco Sale has not occurred after the Closing and prior to the date that is six
(6) years following the Closing Date, the Founder Shares that were eligible to
vest pursuant to this clause (ii) shall not vest and shall be forfeited as
provided in subsection (e) below.

 

(iii)            In the event that there is an agreement with respect to a New
Pubco Sale entered into after the Closing and prior to the date that is six
(6) years following the Closing Date:

 

(A)to the extent it has not already occurred, the First Earnout Achievement Date
shall be deemed to occur on the day prior to the closing of such New Pubco Sale
if the price paid per New Pubco Share in such New Pubco Sale is greater than or
equal to $12.50, and the Founder Shares eligible for vesting pursuant to clause
(i) above shall vest;

 

(B)to the extent it has not already occurred, the Second Earnout Achievement
Date shall also be deemed to occur on the day prior to the closing of such New
Pubco Sale if the price paid per New Pubco Share in such New Pubco Sale is
greater than or equal to $15.00, and the Founder Shares eligible for vesting
pursuant to clause (ii) above shall vest;

 



6 

 

 

(C)in the event (x) the price paid per New Pubco Share in such New Pubco Sale is
greater than or equal to $10.00 (to the extent the Second Earnout Achievement
Date has not occurred) but does not exceed $12.50 and (y) the consideration paid
per New Pubco Share in such New Pubco Sale includes stock or other equity
consideration, as a condition to the consummation of such New Pubco Sale, the
acquiror in such New Pubco Sale shall agree that the unvested Founder Shares
eligible for vesting pursuant to clause (i) above shall remain eligible for
vesting following the closing of such New Pubco Sale, and the stock price
thresholds set forth in clause (i) above shall be equitably adjusted for the
conversion ratio and other terms and conditions of the transaction, as
determined by the board of directors of New Pubco in good faith (but the Founder
Shares eligible for vesting pursuant to clause (ii) above will no longer be
eligible for vesting following such closing and will be forfeited pursuant to
subsection (e) below); and

 

(D)in the event the price paid per New Pubco Share in such New Pubco Sale is
(x) less than $10.00 or (y) less than $12.50 and payable solely in cash
consideration, the unvested Founder Shares eligible for vesting pursuant to
clauses (i) and (ii) above will no longer be eligible for vesting following the
closing of such New Pubco Sale and will be forfeited pursuant to subsection
(e) below);

 

provided, that (I) in each of the foregoing clauses (A) through (D), to the
extent the price paid per New Pubco Share includes contingent consideration or
property other than cash, the board of directors of New Pubco shall determine
the price paid per New Pubco Share in such New Pubco Sale in good faith (valuing
any such consideration payable in publicly-traded securities of the acquiror, on
a per-security basis, at the VWAP of such security over the twenty (20)
consecutive Trading Day period ending on (and including) the second Business Day
prior to the date of the entry into the binding definitive agreement providing
for the consummation of such New Pubco Sale) and (II) any determination by the
board of directors of New Pubco with respect to any matters contemplated by, or
related to, this Paragraph 7, including the price paid per New Pubco Share in
any New Pubco Sale, the determination of whether any Founder Shares are eligible
for vesting under this Paragraph 7 or the form or requirement of any agreement
by an acquirer under clause (C) above, shall be made in good faith and shall be
final and binding on the Sponsor Persons and each of their respective
Affiliates.

 

(e)            Forfeiture of Unvested Founder Shares. Unvested Founder Shares
that are forfeited under this Paragraph 7 shall be transferred by the forfeiting
Sponsor Person (or Affiliate thereof) that Beneficially Owns such Founder Shares
to New Pubco (x) on the day immediately following the sixth anniversary of the
Closing or (y) on the day immediately prior to the closing of any New Pubco
Sale, as applicable, in each case, without any consideration for such Transfer,
and New Pubco shall be entitled to cancel such unvested Founder Shares without
any further action or consent of such forfeiting Sponsor Person (or Affiliate
thereof).

 



7 

 

 

(f)            Proportional Voting of Unvested Founder Shares.

 

(i)            Each Sponsor Person hereby agrees that, with respect to all of
the unvested Founder Shares Beneficially Owned by such Sponsor Person (or
Affiliate thereof), such Founder Shares shall be present at all meetings for
purposes of a quorum and voted at all meetings of the stockholders of New Pubco,
or voted, consented or approved in any other circumstances, upon which such
vote, consent or other approval (including providing any written consent as of
any specified date) is sought or obtained by or from the stockholders of New
Pubco, in the same manner (including by voting “for” or “against,” abstaining or
withholding votes) as, and in the same proportion to, the votes cast “for” or
“against,” and abstentions or vote withholdings made, in respect of all shares
of New Pubco Class A Common Stock and New Pubco Class B Common Stock, taken
together, held by the holders thereof (other than the unvested Founder Shares
held by the Sponsor Persons (of Affiliates thereof)).

 

(ii)            In order to give effect to the proportional voting mechanics
described in clause (i) above, solely to the extent of its unvested Founder
Shares, each Sponsor Person hereby irrevocably makes, constitutes and appoints
each officer of New Pubco, with full power of substitution and re-substitution,
its true and lawful proxy and attorney-in-fact, for it and in its name, place
and stead and for its use and benefit, to act as its proxy and attorney-in-fact
to attend any meeting of stockholders of New Pubco with respect to any such
unvested Founder Shares, vote any such unvested Founder Shares at any such
meeting of stockholders of New Pubco, execute and deliver any action by written
consent in lieu of a meeting of stockholders of New Pubco with respect to such
unvested Founder Shares and take any other action with respect to such unvested
Founder Shares in respect of any other approval of the stockholders of New
Pubco. The proxy and power of attorney granted pursuant to this clause (ii) is a
special proxy coupled with an interest and is irrevocable and shall remain in
effect until the termination of this Sponsor Agreement in accordance with
Paragraph 19.

 

(g)            No Economic Rights of Unvested Founder Shares. Unvested Founder
Shares shall not be entitled to, and each holder of any unvested Founder Shares
(in its capacity as such) hereby irrevocably waives any right to, receive any
dividends or other distributions (whether payable in the form of cash, stock or
other assets), or to have any other economic rights (including, without
limitation, the right to receive any consideration payable upon conversion or
exchange), for so long as such Unvested Founder Shares remain unvested. No
adjustments shall be made for dividends or distributions or other rights in
respect of unvested Founder Shares for which any record date occurs prior to the
date upon which such Founder Shares become vested (i.e., unvested Founder Shares
will not be entitled to receive back dividends or other distributions or any
other form of economic “catch-up” once they become vested).

 

(h)            No Application to Certain Sponsor Persons. Notwithstanding
anything to the contrary contained in this Sponsor Agreement, this Paragraph 7
shall not apply to any of the Founder Shares held by Daniel Marx, Mariano Bosch
or Russell Colaco as of the Closing, which such Founder Shares shall be 100%
vested from and after the Closing; provided, that any such Founder Shares that
are Transferred to any other Sponsor Person (or any Permitted Transferee
thereof) following the Closing shall be subject to this Paragraph 7 (i.e., 40%
of the Founder Shares so Transferred shall remain vested following such
Transfer, but the remaining 60% of such Founder Shares shall revert to
“unvested” status upon such Transfer and shall be subject to forfeiture as
described in this Paragraph 7).

 



8 

 

 

8.            Certain Securities Law Representations and Warranties. Each
Sponsor Person hereby represents and warrants as follows:

 

(a)            it has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked;

 

(b)            in the case of Insiders only, its biographical information
furnished to Purchaser, if any (including any such information included in the
Prospectus), is true and accurate in all respects and does not omit any material
information with respect to such Insider’s background;

 

(c)            its questionnaire furnished to Purchaser, if any, is true and
accurate in all respects;

 

(d)            it is not subject to or a respondent in any legal action for any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; and

 

(e)            it has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another Person or (iii) pertaining to any dealings in any securities,
and it is not currently a defendant in any such criminal proceeding.

 

9.            Certain Payments. Except as disclosed in the Prospectus, no
Sponsor Person, nor any Affiliate thereof, nor any director, officer or manager
of (or person acting in a similar capacity with respect to) Purchaser, shall
receive from Purchaser any finder’s fee, reimbursement, consulting fee, monies
in respect of any repayment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate the consummation
of, Purchaser’s initial Business Combination (regardless of the type of
transaction that it is), other than the following, none of which will be made
from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: (i) payment of customary fees for financial
advisory services; (ii) payment of annual director fees of $25,000 each to two
of Purchaser’s independent directors; (iii) reimbursement for any out-of-pocket
expenses related to identifying, investigating and consummating an initial
Business Combination; and (iv) repayment of loans, if any, and on such terms as
to be determined by Purchaser from time to time, made by the Sponsor, an
Affiliate of the Sponsor or any of Purchaser’s officers or directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if Purchaser does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by Purchaser to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. During the Interim Period, each
Sponsor Person agrees not to enter into, modify or amend any Contract between or
among any Sponsor Person or any Affiliate thereof, on the one hand, and New
Pubco or any of its Subsidiaries, on the other hand, that would contradict,
limit, restrict or impair any Person’s ability to perform or satisfy any
obligation under this Sponsor Agreement or the Transaction Agreement.

 



9 

 

 

10.            Service as Officer or Director. Each Sponsor Person has full
right and power, without violating any agreement to which it is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Sponsor
Agreement and, as applicable, to serve as an officer, director or manager of (or
in a similar capacity with respect to) Purchaser.

 

11.            Definitions. As used herein, the following terms shall have the
respective meanings set forth below:

 

(a)            “Beneficially Own” has the meaning given to such term under
Rule 13d-3 of the Exchange Act.

 

(b)            “Covered Shares” means all Founder Shares, all Private Placement
Warrants and all other Purchaser Shares (including Purchaser Shares received in
the Warrant Exchange), New Pubco Shares and other shares of capital stock or
equity securities of Purchaser (prior to the Purchaser Merger) or New Pubco
(following the Purchaser Merger), or securities convertible into, exercisable or
exchangeable for the same, of which any Sponsor Person owns as of the date
hereof or acquires record or beneficial ownership after the date hereof,
including by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
shares, or upon exercise or conversion of any securities.

 

(c)            “Excluded Shares” means any Purchaser Shares, New Pubco Shares or
other shares of capital stock or equity securities of Purchaser (prior to the
Purchaser Merger) or New Pubco (following the Purchaser Merger), or securities
convertible into, exercisable or exchangeable for the same, of which any Sponsor
Person acquired or acquires record or beneficial ownership in connection with
the Purchaser’s Public Offering, through a purchase on the open market, pursuant
to a PIPE Agreement or through the Warrant Exchange and including any additional
shares acquired in respect of such shares whether as a result of a stock
dividend, stock split, recapitalization, combination, reclassification, exchange
or change of such shares, or upon exercise or conversion of such shares.

 

(d)            “Founder Shares” means: (i) the 7,187,500 Purchaser Shares that
were purchased in a private placement prior to the Public Offering; and
(ii) following the Purchaser Merger, the 7,187,500 New Pubco Shares into which
the aggregate amount of Purchaser Shares referred to in clause (i) are converted
pursuant to the Purchaser Merger.

 

(e)            “Private Placement Warrants” means the warrants to purchase up to
7,750,000 Purchaser Shares that were purchased in a private placement concurrent
with the Public Offering.

 

(f)            “Prospectus” has the meaning given to it in the Prior Letter
Agreement.

 

(g)            “Public Offering” has the meaning given to it in the Prior Letter
Agreement.

 



10 

 

 

(h)            “Transfer” means the (i) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, hedge, grant of any option to purchase
or otherwise dispose of in any manner (including by merger, consolidation,
division, operation of law or otherwise) or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder with respect to, any security (including, for the
avoidance of doubt, through a Transfer of equity securities in a Person who owns
such security), (ii) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) public announcement of any intention
to effect any transaction specified in clause (i) or (ii).

 

12.            Entire Agreement; Amendment; No Reliance. This Sponsor Agreement
and the other agreements referenced herein constitute the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersede all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby, including,
without limitation, with respect to the Sponsor Persons, the Prior Letter
Agreement. This Sponsor Agreement may not be changed, amended, modified or
waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by each Sponsor Person
charged with such change, amendment, modification or waiver and New Pubco,
Purchaser and the Company. Each of Purchaser, New Pubco and the Sponsor Persons
hereby acknowledges and agrees, on behalf of itself, its Affiliates and its
Representatives, that, in connection with its entry into this Sponsor Agreement
and (if applicable) the Transaction Agreement and agreement to consummate the
Transactions, none of the foregoing has relied on any representations or
warranties of any Seller-Side Party or otherwise except for those expressly set
forth in the Transaction Agreement.

 

13.            Assignment. No party hereto may, except as set forth herein,
assign either this Sponsor Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other parties.
Any purported assignment in violation of this Paragraph 13 shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee. This Sponsor Agreement shall be binding on the Sponsor
Persons, Purchaser, New Pubco and the Company and their respective successors,
heirs, personal representatives, assigns and (in the case of the Sponsor
Persons) Permitted Transferees.

 

14.            No Third-Party Beneficiaries. Nothing in this Sponsor Agreement
shall be construed to confer upon, or give to, any Person other than the parties
hereto any right, remedy or claim under or by reason of this Sponsor Agreement
or of any covenant, condition, stipulation, promise or agreement hereof. All
covenants, conditions, stipulations, promises and agreements contained in this
Sponsor Agreement shall be for the sole and exclusive benefit of Purchaser, New
Pubco, the Sponsor Persons and the Company, and their respective successors,
heirs, personal representatives and assigns and (in the case of the Sponsor
Persons) Permitted Transferees.

 

15.            Counterparts. This Sponsor Agreement may be executed in any
number of original, electronic or facsimile counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 



11 

 

 

16.            Severability. This Sponsor Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Sponsor Agreement or of any other
term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Sponsor Agreement a provision as similar in terms to
such invalid or unenforceable provision as may be possible and be valid and
enforceable.

 

17.            Governing Law; Venue; Waiver of Jury Trial. Sections 12.2 and
12.3 of the Transaction Agreement are incorporated herein by reference, mutatis
mutandis.

 

18.            Notices. Any notice, consent or request to be given in connection
with any of the terms or provisions of this Sponsor Agreement shall be in
writing and shall be sent or given in accordance with the terms of Section 12.4
of the Transaction Agreement to the applicable party at its principal place of
business.

 

19.            Termination. This Sponsor Agreement shall terminate on the
earliest of (i) the valid termination of the Transaction Agreement (in which
case this Sponsor Agreement shall be of no force or effect and shall revert to
the Prior Letter Agreement), (ii) the consummation of a New Pubco Sale and
(iii) the later of (A) the earlier of (I) the occurrence (or deemed occurrence)
of the Second Earnout Achievement Date on or before the sixth anniversary of the
Closing Date and (II) the sixth anniversary of the Closing Date and (B) the
expiration of the Lock-Up Period; provided, that no such termination (including
one that results in a reversion to the Prior Letter Agreement under clause (i))
shall relieve any party hereto from any liability resulting from its
pre-termination breach of this Sponsor Agreement.

 



12 

 

 

20.            Other Representations and Warranties. Each Sponsor Person hereby
represents and warrants (severally and not jointly as to itself only) to
Purchaser, New Pubco and the Company as follows: (i) if such Person is not an
individual, it is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is incorporated, formed, organized or
constituted, and the execution, delivery and performance of this Sponsor
Agreement and the consummation of the transactions contemplated hereby are
within such Person’s corporate, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
limited liability company or other organizational actions on the part of such
Person; (ii) if such Person is an individual, such Person has full legal
capacity, right and authority to execute and deliver this Sponsor Agreement and
to perform its obligations hereunder; (iii) this Sponsor Agreement has been duly
executed and delivered by such Person and, assuming due authorization, execution
and delivery by the other parties to this Sponsor Agreement, this Sponsor
Agreement constitutes a legally valid and binding obligation of such Person,
enforceable against such Person in accordance with the terms hereof (except as
enforceability may be limited by bankruptcy Laws, other similar Laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies); (iv) the execution and
delivery of this Sponsor Agreement by such Person do not, and the performance by
such Person of its obligations hereunder will not, (A) if such Person is not an
individual, conflict with or result in a violation of the organizational
documents of such Person, or (B) require any consent or approval that has not
been given or other action that has not been taken by any third party (including
under any Contract binding upon such Person or such Person’s Covered Shares), in
each case, to the extent such consent, approval or other action would prevent,
enjoin or materially delay the performance by such Person of its obligations
under this Sponsor Agreement; (v) there is no Action pending or, to the
knowledge of such Person, threatened against such Person before (or, in the case
of a threatened Action, that would be before) any arbitrator or any Governmental
Entity, which in any manner challenges or seeks to prevent, enjoin or materially
delay the performance by such Person of its obligations under this Sponsor
Agreement; (vi) except as disclosed pursuant to Section 7.10 of the Transaction
Agreement, no financial advisor, investment banker, broker, finder or other
similar intermediary is entitled to any fee or commission from such Person,
Purchaser or New Pubco (or any of their respective Subsidiaries), or any
Affiliates of any of the foregoing Persons in connection with the Transaction
Agreement or this Sponsor Agreement or any of the respective transactions
contemplated thereby and hereby, in each case, based upon any arrangement or
agreement made by or, to the knowledge of such Person, on behalf of such Person,
for which Purchaser, New Pubco, the Company or any of their respective
Affiliates would have any obligations or liabilities of any kind or nature;
(vii) such Person has had the opportunity to read the Transaction Agreement and
this Sponsor Agreement and has had the opportunity to consult with its tax and
legal advisors; (viii) such Person has not entered into, and will not enter
into, any agreement that would restrict, limit or interfere with the performance
of such Person’s obligations hereunder; (ix) such Person has good and valid
title to all Covered Shares held by it, and there exist no Liens or any other
limitation or restriction (including, without limitation, any restriction on the
right to vote, sell or otherwise dispose of such securities (other than transfer
restrictions under the Securities Act) affecting any such securities, other than
pursuant to (A) this Sponsor Agreement, (B) the Memorandum and Articles of
Association, (C) the Transaction Agreement or (D) any applicable securities
Laws; and (x) the Founder Shares and Private Placement Warrants listed on
Schedule A are the only equity securities in New Pubco or any of its
Subsidiaries (including, without limitation, any equity securities convertible
into, or which can be exercised or exchanged for, equity securities of New Pubco
or any of its Subsidiaries) owned of record or Beneficially Owned by such Person
as of the date hereof and as of the Closing Date and such Person has the sole
power to dispose of (or sole power to cause the disposition of) and the sole
power to vote (or sole power to direct the voting of) such Founder Shares and
Private Placement Warrants and none of such Founder Shares or Private Placement
Warrants is subject to any proxy, voting trust or other agreement or arrangement
with respect to the voting of such Founder Shares or Private Placement Warrants,
except as provided in this Sponsor Agreement.

 

21.            Equitable Adjustments. If, and as often as, there are any changes
in Purchaser, New Pubco, the Founder Shares or the Private Placement Warrants by
way of stock split, stock dividend, combination or reclassification, or through
merger, consolidation, reorganization, recapitalization or business combination,
or by any other means, equitable adjustment shall be made to the provisions of
this Sponsor Agreement as may be required so that the rights, privileges, duties
and obligations hereunder shall continue with respect to Purchaser, New Pubco,
the Founder Shares or the Private Placement Warrants, each as so changed. For
the avoidance of doubt, such equitable adjustment shall be made to the
performance criteria set forth in Paragraph 7.

 



13 

 

 

22.            Stop Transfer Order; Legend. Each Sponsor Person hereby
authorizes Purchaser and New Pubco to maintain a copy of this Sponsor Agreement
at either the executive office or the registered office of Purchaser. In
furtherance of this Sponsor Agreement, each Sponsor Person hereby authorizes and
will instruct Purchaser and New Pubco, promptly after the date hereof, to enter,
or cause its transfer agent to enter, a stop transfer order with respect to all
of such Sponsor Person’s Covered Shares with respect to any Transfer not
permitted hereunder and to include the following legend on any certificates or
other instruments representing (or any notice given pursuant to
Section 151(f) of the General Corporation Law of the State of Delaware in
respect of) such Sponsor’s Covered Shares: “THE SHARES OF STOCK OR OTHER
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING AND
TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN SPONSOR AGREEMENT, DATED AS OF
OCTOBER 12, 2020, BY AND AMONG REPLAY ACQUISITION CORP., A CAYMAN ISLANDS
EXEMPTED COMPANY, FINANCE OF AMERICA COMPANIES INC., A DELAWARE CORPORATION,
FINANCE OF AMERICA EQUITY CAPITAL LLC, A DELAWARE LIMITED LIABILITY COMPANY,
REPLAY SPONSOR, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AND CERTAIN OTHER
PERSONS PARTY THERETO. ANY TRANSFER OF SUCH SHARES OF STOCK OR OTHER SECURITIES
IN VIOLATION OF THE TERMS AND PROVISIONS OF SUCH SPONSOR AGREEMENT SHALL BE NULL
AND VOID AB INITIO AND HAVE NO FORCE OR EFFECT WHATSOEVER.”

 

23.            Specific Performance. Each Sponsor Person acknowledges and agrees
that Purchaser, New Pubco and the Company shall be irreparably harmed and that
there shall be no adequate remedy at Law for any breach, or threatened breach,
by any Sponsor Person of any of the covenants or agreements contained in this
Sponsor Agreement, and that any breach or threatened breach of this Sponsor
Agreement by a Sponsor Person would not be adequately compensated by monetary
damages alone. It is accordingly agreed, notwithstanding anything to the
contrary set forth in this Sponsor Agreement, that each of Purchaser, New Pubco
and the Company shall have the right to obtain injunctive relief to restrain a
breach or threatened breach of, or otherwise to obtain specific performance of,
the Sponsor Persons’ covenants and agreements contained in this Sponsor
Agreement. Each Sponsor Person hereby agrees (i) to waive the defense in any
such suit that Purchaser, New Pubco or the Company has an adequate remedy at
law, (ii) not to raise any objections to the availability of the equitable
remedy of specific performance to prevent or restrain breaches or threatened
breaches of this Sponsor Agreement or to enforce compliance with the covenants
and obligations of the Sponsor Persons under this Sponsor Agreement and (iii) to
waive any requirement to post any bond, in each case, in connection with
obtaining such relief. All rights and remedies of the parties under this Sponsor
Agreement shall be cumulative, and the exercise of one or more rights or
remedies shall not preclude the exercise of any other right or remedy available
under this Sponsor Agreement or applicable Law.

 

24.            Interpretation. Sections 12.5 and 12.8 of the Transaction
Agreement are incorporated herein by reference, mutatis mutandis. Wherever this
Sponsor Agreement uses “it”, “its” or derivations thereof to refer to natural
person Sponsor Persons, such references shall be deemed references to “her”,
“him” or “his”, as applicable.

 



14 

 

 

25.            Updates to Schedule A; Admission of New Sponsor Persons. During
the Interim Period, each Sponsor Person shall promptly notify Purchaser of any
increase, decrease or other change in the number of Founder Shares, Private
Placement Warrants or other Covered Shares held by or on behalf of such Sponsor
Person (for the avoidance of doubt, each Sponsor Person acknowledges and agrees
that Paragraph 6(a) prohibits all Transfers of its Covered Shares during the
Interim Period, except as expressly contemplated by the Warrant Exchange). From
and after the Closing, each Sponsor Person shall promptly notify New Pubco of
any increase, decrease or other change in the number of Founder Shares or other
Covered Shares held by or on behalf of such Sponsor Person, including as a
result of a Transfer in compliance with this Sponsor Agreement. Promptly
following each such notification, Purchaser or New Pubco (as applicable) shall
update Schedule A to reflect the applicable changes as they relate to Founder
Shares or Private Placement Warrants (in the case of an Interim Period change)
or Founder Shares (in the case of a post-Closing change) and provide a copy of
such updated Schedule A to each of the parties hereto, and such updated Schedule
A shall control for all purposes of this Sponsor Agreement (unless and until it
is later updated in accordance with this Paragraph 25). Any update to Schedule A
in accordance with this Sponsor Agreement shall not be deemed an amendment to
this Sponsor Agreement for purposes of Paragraph 12.

 

26.            Termination of Existing Registration Rights Agreement. Effective
as of (but subject to the consummation of) the Closing, (a) that certain
Registration Rights Agreement, dated as of April 3, 2019, by and among
Purchaser, Sponsor and the other parties thereto is hereby terminated and of no
force or effect, and (b) none of the parties thereto shall have any rights or
obligations thereunder.

 

27.            Additional Agreements.

 

(a)            The Sponsor hereby represents and warrants to New Pubco,
Purchaser and the Company that (i) on or prior to the date hereof, it has
delivered to New Pubco, Purchaser and the Company a capitalization table showing
all of the direct equity owners of the Sponsor (the “Sponsor Cap Table”),
(ii) the Sponsor Cap Table is true, correct and complete in all respects as of
the date hereof and (iii) as of the date hereof, no person who is contemplated
to be a director, board observer or officer of New Pubco following the Closing
holds a direct or indirect economic interest in the Sponsor.

 

(b)            Notwithstanding anything to the contrary herein, following the
date hereof, the Sponsor shall provide written notice to New Pubco, Purchaser
and the Company promptly following (i) any change in the Sponsor Cap Table or
(ii) any director, board observer or officer of New Pubco (or, if in the
pre-Closing period, any person who is contemplated to be a director, board
observer or officer of New Pubco following the Closing) becoming a direct or
indirect holder of an economic interest in the Sponsor.

 

(c)            Notwithstanding anything to the contrary herein (including
Paragraphs 6(b) and 6(c)), if any director, board observer or officer of New
Pubco holds an economic interest directly or indirectly in any Sponsor Person
and/or any Permitted Transferee of any such Sponsor Person (such Sponsor Person
and such Sponsor Person’s Permitted Transferee being the “Invested Party”), the
Invested Party (and for the avoidance of doubt, no other Sponsor Person hereof
other than the Invested Party) shall be subject to the New Pubco insider trading
policies (including any “cooling off” period specified therein) applicable to
its directors and officers.

 



15 

 

 

28.            Further Assurances. Each of the parties hereto agrees to execute
and deliver hereafter any further document, agreement or instrument of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof and as may be reasonably requested in writing by
another party hereto.

 

[Signature pages follow]

 



16 

 

 

Sincerely,

 

  REPLAY SPONSOR, LLC       By: /s/ Edmond M. Safra   Name: Edmond M. Safra  
Title: Manager       By: /s/ Gregorio Werthein   Name: Gregorio Werthein  
Title: Manager       EMS OPPORTUNITY LTD.       By: /s/ Edmond M. Safra   Name:
Edmond M. Safra   Title: Authorized Signatory           /s/ Russell Colaco  
Russell Colaco       /s/ Daniel Marx   Daniel Marx       /s/ Mariano Bosch  
Mariano Bosch       /s/ Edmond M. Safra   Edmond M. Safra       /s/ Gregorio
Werthein   Gregorio Werthein       /s/ Brendan Driscoll   Brendan Driscoll      
/s/ Gerardo Werthein   Gerardo Werthein       /s/ Leonardo Madcur   Leonardo
Madcur       /s/ Ezra Cohen   Ezra Cohen

 

[Signature page to Sponsor Agreement]

 





 

 

Acknowledged and agreed:

 

REPLAY ACQUISITION CORP.       By: /s/ Edmond Safra     Name: Edmond M. Safra  
  Title: Co-Chief Executive Officer  

 

By: /s/ Gregorio Werthein     Name: Gregorio Werthein     Title: Co-Chief
Executive Officer  

 

FINANCE OF AMERICA COMPANIES INC.       By: /s/ Edmond M. Safra     Name:
 Edmond M. Safra     Title: President  

 

FINANCE OF AMERICA EQUITY CAPITAL LLC       By: /s/ Graham Fleming     Name:
 Graham Fleming     Title: President  

 

[Signature page to Sponsor Agreement]

 







 